Exhibit 10(B)1

December 31, 2008

Mr. Robert A. Paul

c/o Ampco-Pittsburgh Corporation

600 Grant St., Suite 4600

Pittsburgh, PA 15219

Dear Bob:

This Agreement amends and restates in its entirety your November 1, 1988
Agreement with Ampco-Pittsburgh Corporation (the “Corporation”).

The Corporation recognizes that your contribution to the success of the
Corporation has been substantial and desires to assure the Corporation of your
continued employment. In this connection, the Board of Directors of the
Corporation (the “Board”) recognizes that, as is the case with other publicly
held corporations, the possibility of a change in control may exist and that
such possibility, and the uncertainty that it may raise among the Corporation’s
management, may result in the departure or distraction of management personnel
to the detriment of the Corporation and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation’s
management, including you, to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
change in control of the Corporation.

In order to induce you to remain in the employ of the Corporation, the
Corporation agrees that you shall receive the severance benefits set forth in
this letter agreement (“Agreement”) in the event your employment with the



--------------------------------------------------------------------------------

Mr. Robert A. Paul    2

 

Corporation is terminated subsequent to a “Change in Control” (as defined in
Section 2 hereof) under the circumstances described below.

Term of Agreement. This Agreement will commence on the date hereof and shall
continue in effect for twenty-four (24) months from the date hereof; provided,
however, that commencing on December 31, 2010 and on each anniversary
thereafter, the term of this Agreement shall automatically be extended for one
(1) additional year unless, not later than thirty (30) days prior to such date,
the Corporation shall have given notice that it does not wish to extend this
Agreement; provided, further, however, that if a Change in Control shall have
occurred during the original or extended term of this Agreement, this Agreement
cannot be cancelled.

Change in Control.

No benefits shall be payable hereunder unless there shall have been a Change in
Control as set forth below. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:

any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act) other
than the persons or the group of persons in control of the Corporation on the
date hereof is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation
representing fifty percent (50%) or more of the combined voting power of the
Corporation’s then outstanding securities;



--------------------------------------------------------------------------------

Mr. Robert A. Paul    3

 

within any period of two (2) consecutive years (not including any period prior
to the execution of this Agreement) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election was approved by a
vote of at least two-thirds ( 2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved;

the shareholders of the Corporation approve a merger of, or consolidation
involving, the Corporation in which (A) the Corporation’s Common Stock, par
value one dollar ($1.00) per share (such stock, or any other securities of the
Corporation into which such stock shall have been converted through a
reincorporation, recapitalization or similar transaction, hereinafter called
“Common Stock of the Corporation”), is converted into shares or securities of
another corporation, or into cash or other property, or (B) the Common Stock of
the Corporation is not converted as described in Clause (A), but in which more
than forty percent (40%) of the Common Stock of the surviving corporation in the
merger is owned by Shareholders other than those who owned such amount prior to
the merger; or any other transaction after which the Corporation’s Common Stock
is no longer to be publicly traded; in each case, other than a transaction
solely for the purpose of reincorporating the Corporation in another
jurisdiction or recapitalizing the Common Stock of the Corporation; or



--------------------------------------------------------------------------------

Mr. Robert A. Paul    4

 

the shareholders of the Corporation approve a plan of complete liquidation of
the Corporation, or an agreement for the sale or disposition by the Corporation
of all or substantially all the Corporation’s assets, either of which is
followed by a distribution of all or substantially all of the proceeds to the
shareholders.

Agreement of Employee. You agree that in the event of a Potential Change in
Control of the Corporation, you will not terminate employment with the
Corporation for any reason until the occurrence of a Change in Control of the
Corporation.

For purposes of this Agreement, a “Potential Change in Control of the
Corporation” shall be deemed to have occurred if (i) the Corporation enters into
an agreement, the consummation of which would result in the occurrence of a
Change in Control, (ii) any person (including the Corporation) publicly
announces an intention to take or to consider taking actions, which if
consummated would constitute a Change in Control, or (iii) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control of the Corporation has occurred.

Termination Following a Change in Control.

If any of the events described in Section 2 constituting a Change in Control
shall have occurred, you shall be entitled to the benefits provided in
Section 5(d) upon the termination of your employment within twenty-four
(24) months after the Change in Control has occurred, or pursuant



--------------------------------------------------------------------------------

Mr. Robert A. Paul    5

 

to Section 6 prior to the Change in Control, unless such termination is
(i) because of your death or Disability, (ii) by the Corporation for Cause, or
(iii) by you other than for Good Reason.

For purposes of this Agreement, “Disability” shall mean that if, as a result of
your incapacity due to physical or mental illness, you shall have been absent
from the full-time performance of your duties with the Corporation for six
(6) consecutive months, and within thirty (30) days after written notice of
termination shall have been given to you, you shall not have returned to the
full-time performance of your duties.

For purposes of this Agreement, termination by the Corporation of your
employment for “Cause” shall mean termination upon:

the willful and continued failure by you to substantially perform duties
consistent with your position with the Corporation (other than any such failure
resulting from incapacity due to physical or mental illness or termination by
you for Good Reason), after a demand for substantial performance is delivered to
you by the Board, together with a copy of the resolution of the Board that
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, which resolution must be passed by at least
two-thirds ( 2/3) of the entire Board at a meeting called for the purpose and
after an opportunity for you and your counsel to be heard by the Board, and you
have failed to resume substantial performance of



--------------------------------------------------------------------------------

Mr. Robert A. Paul    6

 

your duties on a continuous basis within fourteen (14) days of receiving such
demand,

the willful engaging by you in conduct that is demonstrably and materially
injurious to the Corporation, monetarily or otherwise, as set forth in a
resolution of the Board, which resolution must be passed by at least two-thirds
( 2/3) of the entire Board at a meeting called for the purpose and after an
opportunity for you and your counsel to be heard by the Board, or

your conviction of a felony, or conviction of a misdemeanor involving assets of
the Corporation.

For purposes of this Section 4(c), no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Corporation.

For purposes of this Agreement, “Good Reason” shall mean, without your express
written consent, the occurrence after a Change in Control of any one or more of
the following conditions, which condition continues without timely and complete
remedy by the Corporation after notice, as provided below:

If, following a Change in Control, there is no Parent Corporation and your
status as Chairman and Chief Executive Officer of the Corporation shall not
continue after such Change in Control or, if following a



--------------------------------------------------------------------------------

Mr. Robert A. Paul    7

 

Change in Control, there is a Parent Corporation, as defined below, you shall
not be Chairman and Chief Executive Officer of the Parent Corporation, or, in
either case, you shall not be afforded the authority, responsibilities and
prerogatives of such position and report directly to the Board of Directors of
the Corporation or the Parent Corporation, as the case may be;

a reduction by the Corporation in your base salary as in effect immediately
before the Change in Control, a failure to increase such base salary at the same
intervals as prevailed before the Change in Control in an amount at least equal
to the same percentage increase as the last increase prior to the Change in
Control, or a reduction in bonus after the Change in Control over the last bonus
paid before the Change in Control unless there are equivalent reductions in
bonuses for all executives of the Corporation;

the requirement that you be based at a location in excess of twenty-five
(25) miles from the location where you are currently based;

the failure by the Corporation to continue in effect the Supplemental Executive
Retirement Plan (“SERP”) or any other of the Corporation’s employee benefit
plans, policies, practices or arrangements in which you participate or under
which you are entitled to benefits, or the failure by the Corporation to
continue your participation therein or benefits thereunder on substantially the
same basis, both in terms of the amount of benefits provided and the level of
your participation relative to other participants, as existed immediately prior
to the Change in Control; or



--------------------------------------------------------------------------------

Mr. Robert A. Paul    8

 

the breach of this Agreement by the Corporation because of the Corporation’s
failure to obtain a satisfactory agreement from any successor to the Corporation
to assume and agree to perform this Agreement, as contemplated in Section 7.

The foregoing notwithstanding, you shall notify the Corporation within ninety
(90) days of the initial existence of a particular condition described above in
this Section 4(d), and the Corporation shall have thirty (30) days from such
notice completely to remedy such particular condition so that the you are in the
same position as if the condition had never occurred. If the Corporation timely
and completely remedies the condition as required above, then the particular
occurrence of the particular condition for which you gave notice shall no longer
constitute Good Reason. If the Corporation does not timely and completely remedy
the particular occurrence of the particular condition for which you gave notice,
you shall be deemed to terminate employment for Good Reason on the 31st day
following your notice to the Corporation.

For purposes of this Agreement, “Parent Corporation” shall mean any “affiliate”
of the Corporation that is the ultimate controlling entity of the Corporation or
its successor and shall include, without limiting the generality of the
foregoing, any entity (and affiliated persons and entities) that beneficially
owns, directly or indirectly, fifty percent (50%) or more of the combined voting
power of the then outstanding voting stock of the Corporation, or any entity
that beneficially owns, directly or indirectly, forty percent (40%) or more (but
less



--------------------------------------------------------------------------------

Mr. Robert A. Paul    9

 

than fifty percent (50%) of the combined voting power of the then outstanding
voting stock of the Corporation if such entity (or affiliated persons or
entities) has at least one representative on the Board of Directors of the
Corporation.

“Good Reason” may be established notwithstanding your possible incapacity due to
physical or mental illness, provided that Disability has not been established
pursuant to Section 4(b). Your continued employment following the Change in
Control shall not constitute a waiver of any rights hereunder including, but not
limited to, rights with respect to any circumstance constituting Good Reason or
rights under Section 7.

Compensation Upon Termination or During Incapacity. Following a Change in
Control, upon termination of your employment, or during a period of incapacity
but before termination for Disability, you shall be entitled to the following
benefits:

During any period prior to termination for Disability in which you fail to
perform your full-time duties with the Corporation as a result of incapacity due
to physical or mental illness, you shall continue to receive your Base Salary at
the rate in effect at the commencement of any such period. Following termination
for Disability, your benefits shall be determined in accordance with the
Corporation’s retirement, insurance and other applicable programs and plans then
in effect.

If your employment shall be terminated by the Corporation for Cause or by you
other than for Good Reason, the Corporation shall pay to



--------------------------------------------------------------------------------

Mr. Robert A. Paul    10

 

you your full Base Salary through the date of termination of your employment at
the rate then in effect, plus all other amounts to which you are entitled under
any compensation or benefit plans of the Corporation at the time such amounts
are due, and the Corporation shall have no further obligations to you under this
Agreement.

If your employment terminates by reason of your death, your benefits shall be
determined in accordance with the Corporation’s retirement, survivor’s benefits,
insurance and other applicable programs and plans then in effect.

If your employment by the Corporation shall be terminated within twenty-four
(24) months after the Change in Control, unless such termination is (i) by the
Corporation for Cause, (ii) because of your death or Disability, or (iii) by you
other than for Good Reason, you shall be entitled to the following benefits (the
“Severance Payments”):

the Corporation shall pay to you your full Base Salary through the date of
termination of your employment at the rate then in effect;

the Corporation shall pay to you, as severance benefits, a lump sum severance
payment equal to the sum of (i) five (5) times your annual base salary either at
the time of the Change in Control or at termination, whichever is higher, and
(ii) five (5) times your bonus paid for the prior year;



--------------------------------------------------------------------------------

Mr. Robert A. Paul    11

 

in lieu of shares of common stock of the Corporation (“Shares”) issuable upon
exercise of outstanding options (“Options”), if any, granted to you under the
Corporation’s Incentive Stock Option Plan, or under any additional, substitute
or successor option program or plan as may be in effect from time to time (which
Options shall be cancelled upon the making of the payment referred to below),
you shall receive an amount in cash equal to the product of (i) the higher of
the closing price per Share as reported on the New York Stock Exchange on the
date of termination of your employment or the highest price per Share actually
paid in connection with any Change in Control, over the exercise price per Share
of each Option held by you, times (ii) the number of Shares covered by each such
option;

as more completely described in Section 5(i), for a thirty-six (36) month period
after such termination, the Corporation will arrange to provide you at the
Corporation’s expense with benefits under the Corporation’s health, dental,
disability, life insurance, and other similar employee benefit insurance plans
applicable to salaried employees, or benefits substantially similar to the
benefits you were receiving under such plans immediately prior to the
termination of your employment;

all benefits payable to you under the Ampco-Pittsburgh Corporation Retirement
Plan (the “Plan”) or the Ampco-Pittsburgh Corporation Supplemental Executive
Retirement Plan (the “SERP”)at the time of such termination, in accordance with
the terms and provisions of the Plan and SERP;



--------------------------------------------------------------------------------

Mr. Robert A. Paul    12

 

the opportunity to purchase the leased Corporation car, which has been assigned
to you, at its then book value under the Corporation’s leasing arrangements,
provided that should you choose to take such opportunity, you must complete such
purchase by a date that is within two and one-half (2 1/2)months after the
calendar year of your termination; and

at the expense of the Corporation, office space and secretarial services, both
at the level provided to you immediately prior to the Change in Control or your
termination, whichever is higher, for twelve (12) months following such
termination, provided that reimbursement of such expense will be promptly paid
by the Corporation but will be available only to the extent that (1) such
expense is actually incurred for any particular calendar year and reasonably
substantiated; (2) reimbursement shall in all events be made no later than the
end of the calendar year following the year in which such expense is incurred by
you; (3) no reimbursement provided for any expense incurred in one (1) taxable
year will affect the amount available in another taxable year; and (4) the right
to this reimbursement is not subject to liquidation or exchange for another
benefit.

If any Severance Payments or other payments made to or in respect of you under
this Agreement, or otherwise in respect of your employment by the Corporation,
become subject to the excise tax described in Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Corporation will pay to you a
special payment sufficient, on an after-tax



--------------------------------------------------------------------------------

Mr. Robert A. Paul    13

 

basis (taking into account your actual federal, state and local taxes and
related interest and penalties), to put you (and, in the event of your death,
the beneficiary of any such payments) in the same position you (or such
beneficiary) would have enjoyed had such excise tax not been applicable to any
of such payments. In all events such payment shall be made not later than the
end of your taxable year following the taxable year in which you remit the
related taxes to the tax authorities.

The payments provided for in Sections 5(d)(A), (B) and (C) and Section 5(e)
shall be made not later than the fifth day following your termination of
employment pursuant to the provisions of Section 5(d); provided, however, that
if the amounts of such payments cannot be finally determined on or before such
day, the Corporation shall pay to you on such day an estimate as determined in
good faith by the Corporation of the minimum amount of such payments and shall
pay the remainder of such payments (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined, but in no event later than the thirtieth day after the date of such
termination. Such payments will be made in all events within two and one-half
(2 1/2) months following the calendar year in which such termination of
employment occurred. If the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Corporation to you payable on the fifth day after



--------------------------------------------------------------------------------

Mr. Robert A. Paul    14

 

demand by the Corporation (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

The Corporation shall also pay to you all legal fees and expenses incurred by
you as a result of, and related to, such termination of your employment by the
Corporation for Cause, by the Corporation other than for Cause, or by you for
Good Reason (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement or in connection with any tax
audit or proceeding to the extent attributable to the application of
Section 4999 of the Code to any payment or benefit provided hereunder).

You shall not be required to mitigate the amount of any payment provided for in
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment provided for in this Agreement be reduced by any compensation earned
by you as the result of employment by another employer after the date of
termination of your employment, or otherwise.

(a) With respect to the continuation of certain employee benefits for thirty-six
(36) months pursuant to Section 5(d)(D), the following shall apply:

(A) During the eighteen (18) month COBRA Continuation Period, the Corporation
will provide coverage as follows:



--------------------------------------------------------------------------------

Mr. Robert A. Paul    15

 

(i) If you elect COBRA Continuation Coverage, you shall continue to participate
in all medical, dental and vision insurance plans you were participating in on
the termination date, and the Corporation shall pay the entire applicable
premium. During the COBRA Continuation Period, you shall be entitled to benefits
on substantially the same basis and cost as would have otherwise been provided
had you not separated from service. To the extent that such benefits are
available under the above-referenced benefit plans and you had such coverage
immediately prior to termination of employment, such continuation of benefits
for you shall also cover your dependents for so long as you are receiving
benefits under this Section 5. The COBRA Continuation Period for medical and
dental insurance under this Section 5(i) shall be deemed to run concurrent with
the continuation period federally mandated by COBRA (generally eighteen
(18) months), or any other legally mandated and applicable federal, state, or
local coverage period for benefits provided to terminated employees under the
health care plan. For purposes of this Agreement, (1) “COBRA” means the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and
(2) “COBRA Continuation Period” shall mean the continuation period for medical
and dental insurance to be provided under the terms of this Agreement which
shall commence on the first day of the calendar month following the month in
which the date of your termination falls and generally shall continue for an
eighteen (18) month period.



--------------------------------------------------------------------------------

Mr. Robert A. Paul    16

 

(ii) Following the conclusion of the eighteen (18) month COBRA Continuation
Period, the Corporation will provide coverage as follows:

(1) If the relevant plan is self insured (within the meaning of Section 105(h)
of the Code), and such plan permits coverage for you, then the Corporation will
continue to provide coverage under the plan for an additional eighteen
(18) months and will annually impute income to you for the fair market value of
the premium.

(2) If, however, any such plan does not permit the continued participation
following the end of the COBRA Continuation Period as contemplated above, then
the Corporation shall take all commercially reasonable efforts to provide you
with, or assist you in obtaining, continued medical and dental coverage
comparable to the coverage you had during the COBRA Continuation Period. It is
specifically acknowledged by you that if such coverage is provided under a
Corporation sponsored self insured plan, it will be provided on an after-tax
basis and you will have income imputed to you annually equal to the fair market
value of the premium. If this coverage cannot be provided by the Corporation,
(or where such continuation would adversely affect the tax status of the plan
pursuant to which the coverage is provided), then as an alternative, the
Corporation will reimburse you in lieu of such coverage an amount equal to your
actual and reasonable cost of continuing comparable coverage.



--------------------------------------------------------------------------------

Mr. Robert A. Paul    17

 

(B) With respect to the continuation of disability, life insurance, and other
similar employee benefit insurance plans applicable to salaried employees for
thirty-six (36) months pursuant to Section 5(d)(D), the following shall apply:

(b) To the extent your coverage for disability, life insurance, and other
similar employee benefit insurance plans applicable to salaried employees,
cannot be provided under the Corporation’s insurance plans, the Corporation will
reimburse you for your premium cost to obtain comparable insurances coverages.

(C) Reimbursement to you pursuant to Section 5(i)(A), (B) above will be
available only to the extent that (1) such expense is actually incurred for any
particular calendar year and reasonably substantiated; (2) reimbursement shall
be made no later than the end of the calendar year following the year in which
such expense is incurred by you; (3) no reimbursement provided for any expense
incurred in one (1) taxable year will affect the amount available in another
taxable year; and (4) the right to this reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing, no
reimbursement will be provided for any expense incurred following the thirty-six
(36) month period of benefit continuation or for any expense which relates to
coverage after such date.

(j) Notwithstanding any provision of this Agreement to the contrary, to the
extent that a payment hereunder is subject to Section 409A of



--------------------------------------------------------------------------------

Mr. Robert A. Paul    18

 

the Code(and not excepted therefrom) and payable on account of your separation
from service, such payment shall be delayed for a period of six months after the
your termination date (or, if earlier, your death) if you are a Specified
Employee (namely, a “key employee”, as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof, of the Corporation, as determined in
accordance with the regulations issued under Code Section 409A and the
procedures established by the Corporation). Any such payment that would
otherwise have been due or owing during such six-month period will be paid
immediately following the end of the six (6)month period in the month following
the month containing the six (6)month anniversary of your date of termination,
together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code.

Notice of Termination Before a Change in Control. Notwithstanding any other
provisions of this Agreement, if prior to a Change in Control there has been any
statement made by the person (or an affiliate of such person) involved in such
Change in Control to the effect that following such Change in Control any action
or actions will be taken that would have the effect of creating a condition
described in Section 4(d) that would permit you following a Change in Control to
terminate your employment for Good Reason, and such statements have appeared in
any proxy statement or other proxy soliciting materials, any tender offer,
exchange offer, or prospectus or any other document or press release publicly
issued or filed with the Securities and



--------------------------------------------------------------------------------

Mr. Robert A. Paul    19

 

Exchange Commission or other governmental agency in connection with the
contemplated Change in Control (including any such documents issued by the
Corporation in which such statement is reported), then you shall have the right
to notify the Corporation that, unless the condition that would constitute Good
Reason is completely remedied prior to the effective date of the Change of
Control, you intend to terminate your employment for Good Reason as of the
effective date of the Change in Control, in which case your employment shall
terminate on the effective date of the Change in Control and you shall be
entitled to receive the payments due under Section 5 (d) and (e) pursuant to the
payment provisions described in Section 5(f).

Successors; Binding Agreement.

The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation or of any division or subsidiary
thereof employing you to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporation would be required to
perform if no such succession had taken place. Failure of the Corporation to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Corporation in the same amount and on the same terms as
you would be entitled hereunder if you terminated your employment for Good
Reason, except that for purposes of implementing the



--------------------------------------------------------------------------------

Mr. Robert A. Paul    20

 

foregoing, the date on which any such succession becomes effective shall be
deemed to be the date of termination of your employment.

This Agreement shall inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

Notice. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, or to any changed address notice
of which either of us shall have given to the other.

Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania.

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

Effective Date. This Agreement shall become effective as of the date signed by
you.



--------------------------------------------------------------------------------

Mr. Robert A. Paul    21

 

* * *

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which will
then constitute our agreement on this subject.

 

Sincerely, AMPCO-PITTSBURGH CORPORATION By:  

s/ Ernest G. Siddons

 

Accepted and Agreed to this

31st day of December, 2008

s/ Robert A. Paul

Robert A. Paul